Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, in the reply filed on 02/04/2021 is acknowledged. The traversal is on the ground(s) that claims of method group II include the key feature of elected claims 1-10. This is not found persuasive because, as mentioned in the Restriction Requirement (last office action), the claimed can be made by materially different method.
The requirement is still deemed proper and is therefore made FINAL. Upon allowance of product claims 1-10, the method claims 11-20 will be rejoined due their dependencies on claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al, USPgPub 2016/034543.
As to claims 1 and 10, Khan et al disclose applicant’s claimed electronic device having a transparent conductive film including: 
at least one transparent substrate (plastic film); and
a conductive network (metal mesh, as shown in Fig 1A) being integrated into the at least one transparent substrate with a protrusion exposed out of the at least one transparent substrate for contacting with an external structure, 
wherein the conductive network has a rough surface (para. 0024), and 
wherein the substrate is selected from polymer resin (paras. 0028, 0034).

	However, it would have been obvious to one of ordinary skill in the art to optimize height and base so as to optimize contact area.
	In light of this, it would have been obvious to one of ordinary skill in the art to provide Khan et al’s transparent conductive film with the height and base dimensions of the conductive network optimized for optimizing the contact area.
 	As to claim 2, Khan et al disclose the protrusions having a height of 100nm to 10μm (para. 0027), satisfying applicant’s claimed range of 0 to 5 μm.
As to claim 3, Khan et al disclose opening between any two of the line structures of the conductive network pattern between 100nm and 10μm (para. 0027), satisfying applicants claimed 1 and 1,000μm.
	As to claim 4, Khan et al disclose the conductive network including one or more of copper, nickel, gold, silver, zinc satisfying applicant’s claim 4.
	As to claim 5, as shown in Fig 1A, Khan et al disclose the conductive network including regular pattern of rectangle.
	As to claim 7, although Khan et al do not appear to disclose the polymer resin including any composition, as claimed 
As to claim 8, although Khan et al do not appear to disclose the substrate having a thickness of 50μm or lower, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to provide an appropriate thickness of the substrate, since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable substrate thickness involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 9, although Khan et al do not appear to disclose a rough surface (of the conductive network) having a root means square surface from 15nm to 750nm, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to provide an appropriate rough surface of the conductive network, since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable rough surface of the conductive network involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6, prior art of the record does not disclose applicant’s claimed transparent conductive film of claim 6, which includes all limitations of base claims 1 and 5, wherein the irregular pattern is introduced to a periodic polygon pattern in order to suppress optical interference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/ASHOK PATEL/Primary Examiner, Art Unit 2879